This is a condemnation proceeding instituted by the State of North Carolina on behalf of the North Carolina Park Commission to acquire title to certain lands described in the petition, for park purposes, under and by virtue of chapter 48, Public Laws of North Carolina, 1927. The proceeding was instituted in order that conflicting claims of respondents *Page 858 
to lands described in the petition might be determined and that compensation for said lands might be paid by the State to the true owner or owners, and the State thus acquire a good title to said lands.
The issues raised by the pleadings were submitted to the jury, and on the verdict there was judgment that the respondent, Siler Meadows Mining and Lumber Company, is the owner of the land in controversy, and is entitled to compensation therefor, in accordance with its agreement with the State entered into prior to the commencement of the proceeding. The respondents, A. J. Franklin and others, appealed from the judgment to the Supreme Court.
Each of the State grants under which the several groups of respondents claim title covers the lands in controversy. Grant No. 1738 was issued on 5 February, 1855, and was duly recorded. The respondent, Siler Meadows Mining and Lumber Company, claims under this grant, and offered evidence tending to connect its title to the lands in dispute with the grantee in said grant. Grant No. 3290 was issued on 3 May, 1872, and was duly recorded. The respondents, J. G. Stikeleather and others, claim under this grant, and offered evidence tending to connect its title to the lands in controversy with the grantee in said grant. Grant No. 164 was issued on 15 August, 1882, and was duly recorded. The respondents, A. J. Franklin and others, claim under this grant, and offered evidence tending to connect its title to the land in controversy with the grantee in said grant.
The title of the respondent, Siler Meadows Mining and Lumber Company, claiming under the grant first issued and recorded, is superior to the title of either of its correspondents, unless, as contended by the respondents, A. J. Franklin and others, claiming under a junior grant, they and those under whom they claim have acquired title by possession under color for seven years, adverse to both their correspondents.
As there was no evidence at the trial tending to show that appellants had acquired such title, there was no error in the trial. The judgment is affirmed.
No error. *Page 859